Pursuant to the provisions of law (N. Y. Const., art. YI, § 2; Judiciary Law, § 90; Rules Civ. Prac., rule 1) A. Joseph Geist, Esq., a practicing lawyer, residing in the County of Queens, is hereby appointed a member of the Committees on Character and Fitness of applicants for admission to the Bar for the Second and Tenth Judicial Districts, in place of George A. Nagle, Esq., resigned, to investigate the character and fitness of applicants in said judicial districts for admission to practice as attorneys and counselors at law in the courts of this State; such appointment to take effect March 25, 1959. Present — Nolan, P. J., Wenzel, Beldock, Murphy, Ughetta, Hallinan and Kleinfeld, JJ.